Title: To James Madison from Jacob Mayer, 1 June 1801 (Abstract)
From: Mayer, Jacob
To: Madison, James


1 June 1801, Washington. Requests that care be taken with documents left with JM; has taken no copies of them.
 

   
   RC (DNA: RG 59, CD, Cap Haitien, vol. 3). 1 p.; docketed by a clerk, with the notation: “accompanying sundry documents with his statement, which he wishes to be carefuly preserved” (see Mayer to JM, 23 May 1801).



   
   A full transcription of this document has been added to the digital edition.

